Campbell, C. J.,
delivered the opinion of the court.
The sale of the lot in controversy by order of the probate court was valid, and passed the title of the plaintiffs, heirs of Coleman. Process for the minors in the proceeding for the decree of sale was not necessary. Code of 1857, p. 463, art. 151; Stampley v. King, 51 Miss. 728; Burrus v. Burrus, 56 Ib. 92.
The law did not require a bond to be given by the guardian, code of 1857, 463, art. 151; and the court did not require one, and therefore none was necessary. Vanderberg v. Williamson, 52 Miss. 233.
Whether the decree required ten or thirty days’ notice of the sale is immaterial, as thirty days’ notice was given.
Any complaint of the way in which the widow’s claim of dower in the land was sold, and the division between her and the plain*703tiffs of the price for which the lot sold, is not involved in this case. The decree of sale being valid, and the sale having been confirmed, no question of mere error or not can. now be litigated collaterally. Notwithstanding errors in the trial, the result is right, and the judgment will be

Affirmed.